ORDER

PER CURIAM.
Joseph V. Kearns, Jr. (“Defendant”) appeals from the judgment entered on a jury verdict finding him guilty of murder in the second degree and armed criminal action, in violation of section 565.021 and 571.015 RSMo 2000, respectively. Defendant was sentenced to two concurrent life terms. On appeal, Defendant alleges the trial court erred in overruling his objections to the state’s closing argument, in admitting testimony regarding statements Defendant made about the crimes, and in curtailing his voir dire questioning of the venirepanel concerning self-defense. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).